Citation Nr: 0415860	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.  

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for the residuals of a 
broken eardrum.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a compensable rating for a residuals of a 
left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The claims file indicates that the veteran (claimant, 
appellant) had active duty service from September 1969 to 
March 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from June 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under the Veterans Claims Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA has 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate every claim for VA 
benefits.  See also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003).  As such, VA must ensure that all notice and 
development action required has been accomplished.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the claim for an increased rating for left 
foot injury residuals, the March 2002 letter failed to 
specifically advise the veteran of what evidence was needed 
to establish entitlement to an increased rating.  Under the 
VCAA VA must specifically advise the claimant what evidence 
is still necessary to substantiate his claim, what specific 
portion of that evidence he must personally secure, and what 
specific portion of that evidence VA will secure on his 
behalf.  Finally, he must be told to submit all pertinent 
evidence in his possession.  38 U.S.C.A.§§ 5100, 5103; 38 
C.F.R. § 3.159.  

Further, a May 2002 VA examination included the impression 
"[h]istory of 'stress' fracture of the left foot," with 
mild degenerative changes of the first metatarsal phalangeal 
joints bilaterally.  That evaluation did not indicate any 
abnormalities, other than a slightly higher arch than normal.  
A subsequent July 2002 VA treatment report, however, 
indicates that the veteran was seen for a ten year history of 
bilateral foot pain.  Examination of both feet demonstrated a 
cable varus foot with tenderness in the central aspect of the 
foot through the area of the plantar fascia.  The diagnosis 
was bilateral plantar fasciitis.  A September 2002 follow-up 
report noted that the claimant still had slight tenderness in 
the central aspect of the feet.  Notably, a VA examination 
was not then conducted to determine the etiology of the 
plantar fasciitis.  This should be accomplished in order to 
determine the pathology of any service connected left foot 
injury residuals, and how that pathology differs from non-
service connected pathology.  

With regard to the issues of service connection, the 
veteran's claims file appears to have been lost.  A copy of a 
March 2002 email from the Pittsburgh RO, addressed to the 
Records Management Center (RMC), requests the status of 
folder requested in January 2002.  The claims file does not 
contain the referenced January 2002 request.  A March 2002 
response from RMC indicates "[f]ile is a no record at RMC."  
A March 2002 VA document indicates that the folder was being 
rebuilt.  The claimant's service medical records were 
apparently sent to the VA in 1977.  Thus, any service medical 
records within VA's possession are presumably with the lost 
claims file.  

The Board notes that in his August 2003 notice of 
disagreement, the veteran indicated that in 1971, he was 
treated in a mental health ward in Vietnam for three days.  
In 1972, he was reportedly treated at Ft. Ord, California, 
for nose injuries, and surgery was considered.  Since the 
claimant's service medical records are apparently lost, and 
given his statements, the Board finds that VA should conduct 
further development to determine if there are any inpatient 
psychiatric records separately held at the National Personnel 
Records Center (NPRC).  In addition, his personnel records 
should also be obtained.

With regard to the issues pertaining to hearing loss, 
tinnitus, and an ear drum injury, the Board notes that a July 
2003 VA general examination did not find any abnormalities.  
Nevertheless, given that there may be additional service 
records, and given that the claimant was not specifically 
being evaluated for his ears at that time (he was being 
evaluated for his back for pension purposes), the Board will 
not address any issues on the merits until all requested 
development have been accomplished.  

Finally, the record reflects that the appellant is receiving 
Social Security disability benefits.  As the medical records 
reviewed by the Social Security Administration are not of 
record, further development is required.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, to include that 
pertaining to his increased rating claim, 
as well as compliance with the notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit to 
substantiate his claim.  Any notice must 
indicate who is responsible for securing 
evidence of a link between any claimed 
disorder and the appellant's active duty 
service.  If further development is 
necessary to comply with the applicable 
law and regulations, that development 
must be accomplished.  The RO must 
provide adequate reasons and bases for 
its determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO should continue to try and 
locate the veteran's original claims 
folder, and specifically document all 
attempts that were made to locate the 
file.  If the file cannot be located the 
RO must indicate in writing that further 
efforts would be futile.

3.  In addition, the RO should take the 
appropriate steps to determine if there 
are any inpatient records at NPRC, for 
treatment received in 1971 at a 
psychiatric ward in Vietnam, and for 
treatment received in 1972 at Ft. Ord, 
California, for a nose injury.  If so, 
all such records should be obtained and 
associated with the claims file.  In 
addition, the RO should obtain the 
veteran's personnel records and associate 
them with the claims file.  

4.  Request from the Social Security 
Administration any determination awarding 
disability benefits, and all medical 
records relied upon for that 
determination. 

5.  If any government records cannot be 
located, the RO must also indicate that 
further attempts to locate such records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action VA will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond, and 
secure the records himself.

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of any 
left foot injury residuals. All necessary 
tests, to include range of motion 
studies, must be conducted.  The claims 
file must be made available to the 
examiner for his/her review. In 
accordance with the latest AMIE worksheet 
for orthopedic disorders, the examiner is 
to provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any left 
foot injury, to include symptoms during a 
flare-up.  The examiner should 
specifically state whether it is at least 
as likely as not that left foot plantar 
fasciitis is caused or aggravated by the 
service connected left foot injury 
residuals.  If not, the examiner must 
distinguish symptoms due to plantar 
fasciitis from symptoms due to the 
service-connected left foot injury.  If 
this differentiation is not possible to 
do so, the examiner should so indicate.  

With regard to the service-connected left 
foot condition, the examination report 
must address any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare- up, 
that fact must be so stated.

7.  The RO should review the claims file 
and determine if additional VA 
examinations are necessary to determine 
the etiology of any disorder for which 
service connection is sought.  If so, an 
appropriate examination should be 
scheduled.  For any VA examination 
ordered, the examination report must 
include an opinion addressing whether it 
is at least as likely as not that the 
disorder is related to service.

8.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

10.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


